Chalmers, J.,
delivered the opinion of the court.
Both parties seem to concede that the deed of assignment would be void on its face if it failed to convey both land and personalty. We therefore only notice the point to say that it does in our opinion so provide. Both real and personal property, we think, passes by the deed and the same arrangement mutatis mutandis as to the sale of both is made. It is argued that by our decision in Richardson v. Stapleton, 60 Miss. 97, we held that every assignment must be void where a sale of choses in action by the assignee was made imperative by the deed. We only held that it was necessarily void in that case because the time allowed to collect was wholly inadequate for that purpose. Only nine months was to elapse between the making of the deed and the forced sale of the choses in action. We said that the time given was wholly inadequate and that such a deed must be invalid as a matter of law. Here twenty-two months and four terms of the circuit court were to intervene before the time arrived for a forced sale of the choses in action by the assignee. It seems to us that the time was adequate, and we cannot say, as a matter of law, that there was any fraud in the deed. It was not shown that any debt assigned would require a longer period than was given, and it would be in only extraordinary cases that a further time would be necessary — certainly in such a case the facts must go to a jury.

Affirmed.